 
 
IV 
111th CONGRESS
2d Session
H. RES. 1754 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2010 
Mr. Garrett of New Jersey (for himself, Mr. Franks of Arizona, Mrs. McMorris Rodgers, Mr. Bishop of Utah, Mr. Lamborn, Mrs. Bachmann, Mr. Burton of Indiana, Mr. Goodlatte, Mr. King of Iowa, Mr. Gohmert, Mr. Neugebauer, Mrs. Schmidt, Mr. Price of Georgia, Mr. Flake, Mr. McHenry, Mr. Wilson of South Carolina, Mr. Manzullo, Mr. Bartlett, Mr. Posey, Mr. Olson, Mr. Rooney, Mr. Barton of Texas, Mr. Roe of Tennessee, Mr. Gingrey of Georgia, Mr. Graves of Georgia, Mr. Cole, Mr. Akin, Mrs. Blackburn, Mr. Sam Johnson of Texas, Mr. Luetkemeyer, Mr. Reed, Mr. Thompson of Pennsylvania, Mr. Pitts, Mr. McKeon, Ms. Foxx, Mr. Mack, Mr. Conaway, Mr. Chaffetz, and Mr. Broun of Georgia) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the citation of the specific powers granted to Congress in the Constitution be included in introduced bills and joint resolutions as a basis for enacting the laws proposed by such bills and joint resolutions, including amendments and conference reports. 
 
 
That  
(a)rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Specific constitutional citation11.  
(a) 
(1) 
(A)Except as provided by subdivision (B), it shall not be in order to consider any bill or joint resolution, or conference report thereon or amendment thereto, unless it contains a statement appropriately citing the specific powers granted to Congress in the Constitution as a basis for enacting the law proposed by the bill or joint resolution.  
(B)To the extent that any bill or joint resolution, or conference report thereon or amendment thereto, limits or abolishes any Federal activity, spending, or power overall, a statement of constitutionality may cite the 9th or 10th Amendment to the Constitution. 
(2)Invoking the common defense clause, the general welfare clause, or the necessary and proper clause of section 8 of article I of the Constitution is not sufficient to satisfy the requirement of subparagraph (1)(A). 
(b)It shall not be in order to consider a rule or order that waives the application of paragraph (a). 
(c)As disposition of a point of order under paragraph (a) or (b), the Chair shall put the question of consideration with respect to the proposition of whether any statement of constitutionality made under paragraph (a)(1)(A) was adequate or, in the absence of whether such a statement, whether a statement is required by paragraph (a). A question of consideration under this clause shall be debatable for 10 minutes, equally divided and controlled by the Member initiating the point of order and by an opponent, but shall otherwise be decided without intervening motion except one that the House of Representatives adjourn or that the Committee of the Whole rise, as the case may be. In selecting the opponent, the Speaker should first recognize an opponent from the opposing party. 
(d)The disposition of the question of consideration under this clause with respect to a bill or joint resolution shall be considered also to determine the question of consideration under this clause with respect to an amendment made in order as original text.. 
(b)This resolution is enacted pursuant to the power granted to each House of Congress under article I, section 5, clause 2 of the Constitution. 
 
